     Case: 6:19-cv-00091-KKC Doc #: 1 Filed: 04/09/19 Page: 1 of 4 - Page ID#: 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                          SOUTHERN DIVISION AT LONDON
                           Case #: ______________________

Mary Ann Lewis                                    )
                                                  )
        Plaintiff                                 )
                                                  )
v.                                                )     Case No.: __________________
                                                  )
Standard Insurance Company and                    )
The Standard Life Insurance Company of            )
New York, dba The Standard Benefit                )
Administrators                                    )
                                                  )
        Defendants                                )




                                         Complaint


        Comes the Plaintiff, by and through counsel, and for her Complaint, respectfully

submits to the Court the following:

                                             1.

        This action arises under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. 1001 et. seq., and more particularly 29 U.S.C. 1132(a)(1)(B).

                                             2.

        This Court has jurisdiction of this matter pursuant to 29 U.S.C. 1132(e).

Jurisdiction and venue are also proper in that the agreement which is the subject of this

Complaint was entered into in Barbourville, Knox County, Kentucky, and the amount in

controversy exceeds the jurisdictional minimum of this Court.




                                             1
   Case: 6:19-cv-00091-KKC Doc #: 1 Filed: 04/09/19 Page: 2 of 4 - Page ID#: 2



                                            3.

       Plaintiff is a resident of Corbin, Knox County, Kentucky and was an employee of

KCEOC Community Action Partnership, Inc., a Kentucky Non-Profit Corporation with its

principal office in Barbourville, Knox County, Kentucky.

                                            4.

       Defendants Standard Insurance Company and The Standard Life Insurance

Company of New York, dba The Standard Benefit Administrators (hereinafter referred to

as “Defendants”) are foreign corporations doing business in Kentucky and who

administered and were the fiduciary for a Long Term Disability Plan (hereinafter

sometimes referred to as “the Plan”) which qualifies as an “employee welfare benefit

plan” within the meaning of 29 U.S.C. 1002. Said Long Term Disability Plan was offered

as an ERISA covered plan by Defendants through Plaintiff’s employer KCEOC

Community Action Partnership, Inc.

                                            5.

       Plaintiff became a participant and/or beneficiary of the said Long Term Disability

Plan offered by Defendants while an employee at KCEOC Community Action

Partnership, Inc.

                                            6.

       Defendants are the administrator and fiduciary of the Plan, actual and/or de facto,

under ERISA.

                                        COUNT 1

                                            7.

       Plaintiff incorporates Paragraphs 1 through 6 of this Complaint as through set

forth again here in full.

                                            2
   Case: 6:19-cv-00091-KKC Doc #: 1 Filed: 04/09/19 Page: 3 of 4 - Page ID#: 3



                                                8.

       Plaintiff became disabled in November of 2017 and applied for Long Term

Disability under the Plain.

                                                9.

       Plaintiff’s application for Long Term Disability Benefits was denied by the

Defendants.

                                                10.

       Under the Plan, Plaintiff is disabled and is entitled to benefits which have been

wrongly denied to her by Defendants.

                                                11.

       Plaintiff has taken all of the appeals she is afforded directly with Defendants

through the plan and has had her claim for benefits denied at each level.

                                                12.

       The denial of Plaintiff’s claim for benefits was unsupported by substantial

evidence, erroneous as a matter of law, not made in good faith, and in violation of

ERISA.

                                                13.

       Plaintiff has suffered damages as a result of Defendants’ actions complained of

herein.



WHEREFORE, Plaintiff prays for the following relief:

       1. For trial on all issues so triable;

       2. That judgment be entered in Plaintiff’s favor and against the Defendants

          which orders that the Plaintiff’s application for Long Term Disability benefits

                                                 3
Case: 6:19-cv-00091-KKC Doc #: 1 Filed: 04/09/19 Page: 4 of 4 - Page ID#: 4



      be approved and that retroactive benefits be paid immediately and future

      monthly benefits commence;

   3. That Defendants be required to reimburse Plaintiff for reasonable attorney’s

      fees and costs incurred in this action; and

   4. Imposition of such other and further penalties against the Defendants as

      deemed appropriate and/or as may become available through the course of

      discovery in this matter.


                                                    Respectfully Submitted,




                                                    _s/ John P. Cornett_________
                                                    John P. Cornett
                                                    Clark Law Office, Inc.
                                                    851 Corporate Drive, Suite 300
                                                    Lexington, KY 40503
                                                    (p): 859-219-1280
                                                    (f): 859-219-0727
                                                    john@clarklawoffice.net
                                                    ATTORNEY FOR PLAINTIFF




                                        4
